NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



JOSHUA C. BUTTS and KRISTIN L.       )
BUTTS,                               )
                                     )
             Petitioners,            )
                                     )
v.                                   )                  Case No. 2D19-2073
                                     )
HILLSBOROUGH COUNTY, a political     )
Subdivision of the State of Florida, )
                                     )
             Respondent.             )
___________________________________)

Opinion filed October 30, 2019.

Petition for Writ of Certiorari to the Circuit
Court for the Thirteenth Judicial Circuit for
Hillsborough County; sitting in its appellate
capacity.

Susan E. Johnson-Velez of The SJV Law
Firm, P.A., Tampa, for Petitioners.

Louis Whitehead, III, Senior Assistant
County Attorney, Office of the County
Attorney, Tampa, for Respondent.



PER CURIAM.


              Denied.


KHOUZAM, C.J., and NORTHCUTT and ROTHSTEIN-YOUAKIM, JJ., Concur.